

EXHIBIT 10.10
GLOBAL AMENDMENT TO
PHANTOM UNIT AGREEMENTS
UNDER THE WESTLAKE CHEMICAL PARTNERS LP
LONG-TERM INCENTIVE PLAN


This Global Amendment to Phantom Unit Agreements under the Westlake Chemical
Partners LP Long-Term Incentive Plan is hereby adopted by Westlake Chemical
Partners GP LLC, a Delaware limited liability company (the “General Partner”),
as of [●], 2016 (the “Effective Date”). Capitalized terms used but not defined
herein shall have the meanings assigned to such terms in the Westlake Chemical
Partners LP Long-Term Incentive Plan (the “LTIP”).
WHEREAS, the General Partner has previously granted Phantom Units under the LTIP
to Directors pursuant to the terms and conditions of Phantom Unit Agreements
(collectively, the “Outstanding Phantom Unit Agreements”) between the General
Partner and such Directors (the “Director Grantees”);
WHEREAS, pursuant to the LTIP and the Outstanding Phantom Unit Agreements, the
terms and conditions of the Outstanding Phantom Unit Agreements may be amended
without the consent of any Director Grantee, provided that such amendment does
not materially reduce the benefits to any Director Grantee who holds an Award
subject to such amendment; and
WHEREAS, the General Partner desires to amend each Outstanding Phantom Unit
Agreement to provide for the ability for the Director Grantees to elect to
receive settlement of the Phantom Units granted thereunder in cash or Units.
NOW, THEREFORE, in consideration of the foregoing, effective as of the Effective
Date, the Outstanding Phantom Unit Agreements are hereby amended as follows:
Section 4 is hereby deleted in its entirety and replaced with the following:
“Settlement of Phantom Units. As soon as administratively practicable after the
vesting of a Phantom Unit, but not later than 30 days thereafter, the General
Partner will pay, or cause to be paid, to the Director a cash payment equal to
the Fair Market Value of a Unit on the date such Phantom Unit becomes vested in
settlement of such Phantom Unit; provided, however, that, subject to compliance
with the Partnership’s insider trading policies and all applicable laws, the
Director may elect, in accordance with an executed election on the form
prescribed by the Committee (the “Election Form”), to have all or a portion of
the Phantom Units that vest on the Vesting Date be settled in Units in lieu of
cash by delivering to the Committee an executed Election Form no earlier than 90
days and no later than 30 days prior to the Vesting Date.”




--------------------------------------------------------------------------------




Except as expressly amended hereby, the Phantom Unit Agreements shall remain in
full force and effect and are specifically ratified and reaffirmed.




